DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites, "the vehicle speed is a predetermined vehicle speed or less … and a gear position is neutral or parked when the vehicle start state is ON," it is not clear how a vehicle can have a velocity when it is in park. Claim 13 recites a similar limitation.
Claims 8 and 14 are rejected as depending on an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2011/0288717 A1) hereinafter Yu.
Claim 1:
Yu discloses a vehicle active air flap system that is an external active air flap system, comprising: a flap configured to open or close an outdoor air inlet disposed in a grill of a vehicle [Figs. 1-2, Item 14; ¶20]; at least one sensor configured to detect various types of state information of the vehicle [¶15]; and a controller configured to selectively adopt various sensing data values detected by the at least one sensor according to whether the vehicle starts [Fig. 4, Item 201] and then compare at least one sensing data value of the adopted sensing data values with a preset vehicle driving condition data value to open or close the flap according to a compared result value  [Figs. 1-2, Item 12; ¶22].
Claim 17:
Yu discloses A vehicle active air flap control method comprising: a sensing data value acquisition operation of sensing and acquiring various types of state information of a vehicle [Figs. 1-2, Item 14; ¶¶15, 20].
Claim 17 recites, "a car wash mode operation of comparing an acquired sensing data value with a preset driving condition data value and switching a flap, which opens or closes an outdoor air inlet of a vehicle grill, to a car wash logic method when a result value matches the preset driving condition; and a normal mode operation of switching the flap to a normal control logic method when the sensing data value does not match the driving condition." It should be noted that the preceding limitations are contingent since they only occur when certain conditions are met (i.e. when a result value matches the preset driving condition) According to the MPEP, "the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." See MPEP 2111.04(II). Since the claim does not require the conditions to be met, the limitations are optional. Therefore, Yu discloses all the required limitations of claim 17.
Claim 18:
Yu, as shown in the rejection above, discloses all the limitations of claim 17.
Claim 18 recites, " wherein the sensing data value acquisition operation includes a first sensing operation of sensing data values of a vehicle speed, a coolant temperature, a side mirror folding state, a window opening/closing state, and a gear position when a vehicle start state is ON, and a second sensing operation of sensing data values of the coolant temperature and an outside temperature when the vehicle start state is OFF." It should be noted that the preceding limitations are contingent since they only occur when certain conditions are met (i.e. an outside temperature when the vehicle start state is OFF.) According to the MPEP, "the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." See MPEP 2111.04(II). Since the claim does not require the conditions to be met, the limitations are optional. Therefore, Yu discloses all the required limitations of claim 18.
Claim 19:
Yu, as shown in the rejection above, discloses all the limitations of claim 18.
	Claim 19 recites, "wherein the car wash mode operation includes: a first flap driving operation of controlling driving of the flap so that the outdoor air inlet of the grill is closed when the data values sensed in the first sensing operation indicate that the vehicle speed is a predetermined vehicle speed or less, the coolant temperature is a predetermined coolant temperature or less, a side mirror is folded, a window is closed, and a gear is in neutral or a parked position; a second flap driving operation of immediately opening the flap when the coolant temperature is greater than the predetermined coolant temperature among the data values sensed in the second sensing operation; and a third flap driving operation of closing the flap at a certain period of time when the outside temperature is greater than the predetermined outside temperature in a state where the coolant temperature is the predetermined coolant temperature or less after the second flap driving operation, and opening the flap when the outside temperature is still greater than the predetermined outside temperature after the certain period of time." It should be noted that the preceding limitations are contingent since they only occur when certain conditions are met (i.e. a second flap driving operation of immediately opening the flap when the coolant temperature is greater than the predetermined coolant temperature) According to the MPEP, "the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." See MPEP 2111.04(II). Since the claim does not require the conditions to be met, the limitations are optional. Therefore, Yu discloses all the required limitations of claim 19.
Claim 20:
Yu, as shown in the rejection above, discloses all the limitations of claim 19.
Claim 20 recites, "wherein the predetermined coolant temperature is 105 C and the predetermined outside temperature is 40 C."  It should be noted that the preceding limitations are contingent since they only occur when certain conditions are met (i.e. a second flap driving operation of immediately opening the flap when the coolant temperature is greater than the predetermined coolant temperature) According to the MPEP, "the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." See MPEP 2111.04(II). Since the claim does not require the conditions to be met, the limitations are optional. Therefore, Yu discloses all the required limitations of claim 20.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehti (US 2014/231161 A1) hereinafter Lehti.
Claim 11:
Lehti discloses a vehicle active air flap system that is an external active air flap system, comprising: a flap configured to open or close an outdoor air inlet disposed in a grill of a vehicle [Figs. 1-4, Items 13-14]; a display module having an automatic car wash mode and a manual car wash mode to selectively open or close the flap according to a preset driving condition; and a controller configured to selectively adopt each driving mode according to a wash mode of the driving unit and to open or close the flap based on adopted data information [¶23].
Claim 12:
Lehti, as shown in the rejection above, discloses all the limitations of claim 11.
Lehti also discloses wherein the display module allows the flap to be switched to a closed state by the controller in a state where a vehicle start state is ON or OFF when the automatic car wash mode is performed, and allows the flap to be switched to a closed state by the controller in a state where the vehicle start state is OFF when the manual car wash mode is performed [¶23].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Dudar (US 2019/0031199 A1) hereinafter Dudar '199.
Claim 2:
Yu, as shown in the rejection above, discloses all the limitations of claim 1.
Yu doesn’t explicitly disclose wherein the controller includes a display module that is electrically connected to the at least one sensor and configured to display an alarm message related to a vehicle state.
However, Dudar ‘199 does disclose wherein the controller includes a display module that is electrically connected to the at least one sensor and configured to display an alarm message related to a vehicle state. [¶26]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu with the disclosure of Dudar ‘199 to provide an interface between the operator and the vehicle thus ensuring efficient operation of the vehicle.
Claim 5:
Yu, as shown in the rejection above, discloses all the limitations of claim 1.
Yu doesn’t explicitly disclose further comprising a display module that is electrically connected to the at least one sensor and configured to display an alarm message related to a vehicle state.
However, Dudar ‘199 does disclose further comprising a display module that is electrically connected to the at least one sensor and configured to display an alarm message related to a vehicle state. [¶26]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu with the disclosure of Dudar ‘199 to provide an interface between the operator and the vehicle thus ensuring efficient operation of the vehicle.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Lehti and Dudar '199.
Claim 3:
Yu, as shown in the rejection above, discloses all the limitations of claim 1.
	Yu doesn’t explicitly disclose wherein the controller includes a display module that is configured to display an automatic car wash mode and a manual car wash mode, in which the flap is selectively openable or closable according to a preset driving condition,
	However, Lehti does disclose wherein the controller includes a display module that is configured to display an automatic car wash mode and a manual car wash mode, in which the flap is selectively openable or closable according to a preset driving condition [¶23].
	Further, Dudar ‘199 discloses on a screen. [¶26]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu with the disclosure of Lehti to prevent water from entering the engine compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu and Lehti with the disclosure of Dudar ‘199 to provide an interface between the operator and the vehicle thus ensuring efficient operation of the vehicle.
Claim 4:
Yu, Lehti, and Dudar ‘199, as shown in the rejection above, discloses all the limitations of claim 3.
	Yu doesn’t explicitly disclose wherein, in the automatic car wash mode, the flap is switched to a closed state when a vehicle start state is ON or OFF, and in the manual car wash mode, the flap is switched to the closed state when the vehicle start state is OFF.
	However, Lehti does disclose wherein, in the automatic car wash mode, the flap is switched to a closed state when a vehicle start state is ON or OFF, and in the manual car wash mode, the flap is switched to the closed state when the vehicle start state is OFF. [¶23]

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Dudar '199, Thompson et al. (US 2020/0393859 A1) hereinafter Thompson, and Dudar (US 2019/0272687 A1) hereinafter Dudar '687.
Claim 6:
Yu, as shown in the rejection above, discloses all the limitations of claim 1.
Yu discloses wherein the at least one sensor transmits different sensing data values to the controller according to whether the vehicle starts [¶43], senses data values of a vehicle speed [¶22], a coolant temperature [¶22], senses data values of the coolant temperature and an outside temperature when the vehicle start state is OFF [¶22, 43].
Yu doesn’t explicitly disclose a side mirror folding state, a window opening/closing state.
However, Dudar ‘199 does disclose a side mirror folding state [¶81].
Further, Thompson discloses a window opening/closing state [¶38].
Further, Dudar ‘687 discloses a gear position when a vehicle start state is ON [¶38].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu with the disclosure of Dudar ‘199 to ensure the position of an ambient air temperature sensor isn't affected by sunlight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu and Dudar ‘199 with the disclosure of Thompson to more efficiently determine the appropriate cooling method of the vehicle thus enabling a comfortable passenger compartment while using less energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu, Dudar ‘199, and Thompson with the disclosure of Dudar ‘687 to determine if the vehicle is in a position to safely run an AGS diagnostic.
Claim 7:
Yu, Dudar ‘199, Thompson, and Dudar ‘687, as shown in the rejection above, disclose all the limitations of claim 6.
Yu also discloses wherein the controller controls driving of the flap so that the outdoor air inlet of the grill is closed in a case where the data values sensed by the at least one sensor indicate that the vehicle speed is a predetermined vehicle speed or less, the coolant temperature is a predetermined coolant temperature or less, a side mirror is folded, a window is closed, and a gear position is neutral or parked when the vehicle start state is ON [Figs. 1-2, Item 12; ¶22].
Claim 8:
Yu, Dudar ‘199, Thompson, and Dudar ‘687, as shown in the rejection above, disclose all the limitations of claim 7.
Yu, Dudar ‘199, Thompson, and Dudar ‘687 teach all of the claimed features but is silent as to wherein the predetermined vehicle speed is 30 km/h and the predetermined coolant temperature is 105 C. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A.

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Dudar ‘199, Thompson, and Dudar ‘687 as applied to claim 6 above, and further in view of Vinson (US 4,924,826) hereinafter Vinson and Brinkmann (US 11,167,635 B2) hereinafter Brinkmann.
Claim 9:
Yu, Dudar ‘199, Thompson, and Dudar ‘687, as shown in the rejection above, disclose all the limitations of claim 6.
	Yu doesn’t explicitly disclose wherein the controller immediately opens the flap in a case where the coolant temperature is greater than a predetermined coolant temperature among the data values sensed by the at least one sensor when the vehicle start state is OFF, and closes the flap for a certain period of time when the outside temperature is greater than a predetermined outside temperature in a state where the coolant temperature is the predetermined coolant temperature or less, and opens the flap when the outside temperature is still greater than the predetermined outside temperature after the certain period of time.
	However, Vinson discloses wherein the controller immediately opens the flap in a case where the coolant temperature is greater than a predetermined coolant temperature among the data values sensed by the at least one sensor when the vehicle start state is OFF [col. 4, lines 20-29], and closes the flap for a certain period of time when 
	Further, Brinkmann discloses the outside temperature is greater than a predetermined outside temperature [col. 5, lines 26-32].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu, Dudar ‘199, Thompson, and Dudar ‘687with the disclosure of Vinson to manage the engine temperature for efficient performance and easier startups.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yu, Dudar ‘199, Thompson, Dudar ‘687, and Vinson with the disclosure of Brinkmann to prevent the shutters from freezing by avoiding closing them completely during freezing conditions.	
Claim 10:
Yu, Dudar ‘199, Thompson, Dudar ‘687, Vinson, and Brinkmann as shown in the rejection above, disclose all the limitations of claim 9.
Yu, Dudar ‘199, Thompson, Dudar ‘687, Vinson, and Brinkmann teach all of the claimed features but is silent as to wherein the predetermined coolant temperature is 105 C and the predetermined outside temperature is 40 C. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lehti as applied to claim 12 above, and further in view of Yu.
Claim 13:
Lehti, as shown in the rejection above, discloses all the limitations of claim 12.
Lehti doesn’t explicitly disclose wherein the preset driving condition in the automatic car wash mode is set to a vehicle speed being a predetermined vehicle speed or less, a coolant temperature being a predetermined coolant temperature or less, a side mirror folded state, a window closed state, and a neutral or parked position of a gear.
However, Yu does disclose wherein the preset driving condition in the automatic car wash mode is set to a vehicle speed being a predetermined vehicle speed or less, a coolant temperature being a predetermined coolant temperature or less, a side mirror folded state, a window closed state, and a neutral or parked position of a gear. [Figs. 1-2, Item 12; ¶22]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Lehti with the disclosure of Yu to determine if the vehicle is in a position to safely operate the shutters.
Claim 14:
Lehti and Yu, as shown in the rejection above, discloses all the limitations of claim 13.
Lehti and Yu teach all of the claimed features but is silent as to wherein the predetermined vehicle speed is 30 km/h and the predetermined coolant temperature is 105 C. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A.

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lehti as applied to claim 12 above, and further in view of Vinson and Brinkmann.
Claim 15:
Lehti, as shown in the rejection above, discloses all the limitations of claim 12.
Lehti doesn’t explicitly disclose wherein the preset driving condition of the manual car wash mode is set to a coolant temperature being a predetermined coolant temperature or less and an outside temperature being a predetermined outside temperature or less, and the controller immediately opens the flap in a case where a coolant temperature is greater than the predetermined coolant temperature when the mode is switched to the manual car wash mode, and closes the flap for a certain period of time when the outside temperature is greater than the predetermined outside temperature in a state where the coolant temperature is the predetermined coolant temperature or less.
However, Vinson does disclose wherein the preset driving condition of the manual car wash mode is set to a coolant temperature being a predetermined coolant temperature or less and [col. 3, line 53 to col. 4, line 4] the controller immediately opens the flap in a case where a coolant temperature is greater than the predetermined coolant temperature when the mode is switched to the manual car wash mode, and [col. 4, lines 20-29] closes the flap for a certain period of time when the outside temperature is greater than the predetermined outside temperature in a state where the coolant temperature is the predetermined coolant temperature or less. [col. 4, lines 20-29]
Further, Brinkmann discloses an outside temperature being a predetermined outside temperature or less, [col. 5, lines 26-32].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Lehti with the disclosure of Vinson to manage the engine temperature for efficient performance and easier startups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Lehti and Vinson with the disclosure of Brinkmann to prevent the shutters from freezing by avoiding closing them completely during freezing conditions.
Claim 16:
Lehti, Vinson, and Brinkmann, as shown in the rejection above, discloses all the limitations of claim 15.
Lehti, Vinson, and Brinkmann teach all of the claimed features but is silent as to wherein the predetermined coolant temperature is 105 C and the predetermined outside temperature is 40 C. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/  Examiner, Art Unit 3747